DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/21 has been entered. 

Prosecution History
Claims 1-20 of US application 16/295,469 filed 3/7/19 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 3/18/21. Claims 1-2, 5-8, and 10 were amended. Claim 11 was newly added. Claims 1-11 were examined. Examiner filed a final rejection.
Applicant filed an RCE on 7/21/21. Claims 1-2, 5-8, and 10-11 were amended. Claims 1-11 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-11 are allowed over the prior art of record. The closest prior art of record is Farr et al. (US 20190019409 A1) in view of Mondello et al. (US 20190205765 A1), hereinafter referred to as Farr and Mondello, respectively. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, Farr discloses An information processing apparatus installed in a vehicle (See at least Fig. 3 in Farr: Farr discloses that a method may be executed by a vehicle controller 222 [See at least Farr, 0044]) that is communicatively connected to a server apparatus (See at least Fig. 3 in Farr, esp. 308, 310, and 312: Farr discloses that the vehicle is in communication with a server [See at least Farr, 0048-0050]), the information processing apparatus being configured to: 
cause a first recognition model to execute a first recognition process that takes sensor information as input (See at least Fig. 3 in Farr: Farr discloses that the vehicle controller 222 may execute the road hint logic 234 to track progress of the vehicle 102 along a route using the 3D prior maps 114 and data from Lidar 228 camera 230 and/or other sensors [See at least Farr, 0045]), and a second recognition model to execute a second recognition process that takes the sensor information as input, the second recognition model being configured to operate under different capability conditions from the first recognition model (See at least Fig. 3 in Farr: Farr discloses that at 302, the autonomous vehicle controller 222 detects an anomaly using one or more sensors of the vehicle 102 representing a deviation from prior maps 114 [See at least Farr, 0045]. Farr further discloses that at step 304, the controller 222 may identify the anomaly [See at least Farr, 0046]); 
determine one of a transmission necessity and a transmission priority of the sensor information depending on a difference between a first recognition result of the first recognition process and a second recognition result of the second recognition process (See at least Fig. 3 in Farr: Farr discloses that at steps 304, 306, and 310, the vehicle controller 222 may identify details of the anomaly and how it differs from the prior map 114, and transmit this deviation information and sensor data to an autonomous vehicle data server 110 [See at least Farr, 0047-0049]. Execution of these steps in response to an anomaly may be regarded as determining a transmission priority of the sensor information); and 
transmit only portions of the sensor information deemed suitable as vehicle training data to the server apparatus according to the one of the transmission necessity and the transmission priority determined (See at least Fig. 3 in Farr: Farr discloses that, at step 312, vehicle controller 222 may send the raw sensor data to the autonomous vehicle data server 110 [See at least Farr, 0050]. Also see at least Fig. 4 in Farr: Farr discloses that from 408-412, the server 110 may utilize sophisticated techniques, such as trained neural networks, to identify the anomaly, update the 3D Prior Map, and send the updated 3D Prior Map to the AVs 102 [See at least Farr, 0055-0057]. Farr further discloses that for a given vehicle 102, the autonomous vehicle controller 222 discovers anomalies by detecting differences between sensor data and previously-loaded 3D prior maps 114 maintained in the vehicle storage 226 [See at least Farr, 0037-0038]. It will therefore be appreciated that the vehicles which receive the updated 3D prior map at step 412 in Fig. 4 learn not to discover the anomaly, and are therefore “trained”. Because the raw sensor data sent to the server is ultimately utilized by the server 110 to update the map and train the vehicles, the raw sensor data may be regarded as suitable vehicle training data), wherein 
the sensor information is vehicle sensor information (See at least Fig. 3 in Farr: Farr discloses that, at step 312, vehicle controller 222 may send the raw sensor data to the autonomous vehicle data server 110 [See at least Farr, 0050]), and
the sensor information is used by a controller of the vehicle, which is a self-driving car, to control the driving operations of the self-driving car (See at least Fig. 4 in Farr: Farr discloses that from 408-412, the server 110 may utilize sophisticated techniques, such as trained neural networks, to identify the anomaly, update the 3D Prior Map, and send the updated 3D Prior Map to the AVs 102 for use in driving operations [See at least Farr, 0055-0057 and 0061]).
Farr further discloses where the recognition model used to execute the second recognition process may be a second neural network (See at least Fig. 3 in Farr: Farr discloses that at operation 304, the autonomous vehicle controller 222 may interpret the detected anomaly using a neural network trained on various types of road sensor data to allow the autonomous vehicle controller 222 to attempt to identify the anomaly in the sensor data [See at least Farr, 0046]).
However, Farr and the prior art of record do not teach or suggest where the first recognition model, the result of which is compared to the result of the second recognition model to determine whether or not to send portions of the sensor information to the server, is a first neural network. In other words, the currently amended claims recite a vehicle apparatus wherein two neural networks (a first and second one) of a single vehicle analyze the same sensor data, compare results, and transmit a portion of the sensor data to a server for use as 
The closest prior art of record to teaching in some of these missing structural limitations is Mondello. Mondello teaches that a server installs a neural network (ANN) model in a plurality of vehicles and when the plurality vehicles are unable to identify certain objects in their surroundings individually using the ANN, they send relevant portions of sensor data to the server which uses these portions of data to generate an updated ANN and install it in the vehicles (See at least Fig. 9 in Mondello and [Mondello, 0123-0124]). The structural problem with this reference which causes it to fail to read on amended claims 1 and 10 is that, rather than a single vehicle using multiple ANNs on the same set of sensor data, Mondello instead teaches a fleet of vehicles where each vehicle uses the same one ANN on different sets of sensor data. Therefore, while Mondello is in the field of endeavor of general vehicle object detection and neural networks, it is not in the field of endeavor of using multiple vehicle AI models on the same set of sensor data collected by a single vehicle in order to compare results and determine which data are worth sending to a server and using for training autonomous driving. Therefore, it does not teach or suggest the aforementioned limitations of the claimed invention.
For at least the above stated reasons, claims 1 and 10 are allowable over the prior art of record.

Regarding claims 2-9 and 11, these claims are also allowable over the prior art of record by virtue of their dependence from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668